Citation Nr: 1625045	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  12-22 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for a right hip disability, to include as secondary to a service-connected right foot disability.

2. Entitlement to service connection for a right knee disability, to include as secondary to a service-connected right foot disability.

3. Entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected right foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1960 to August 1964 and from March 1989 to March 2001.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Sioux Falls, South Dakota, Department of Veterans Affairs (VA) Regional Office (RO).  In his August 2012 VA Form 9 (Substantive Appeal), the Veteran requested a hearing before the Board; he withdrew the hearing request in a statement received in February 2014.  The Veteran's record is now in the jurisdiction of the Des Moines, Iowa, RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for right knee and lumbar spine disabilities are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.  


FINDING OF FACT

The Veteran is not shown to have (or at any time during the pendency of the instant claim to have had) a right hip disability.


CONCLUSION OF LAW

Service connection for a right hip disability, to include as secondary to a service-connected right foot disability, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by letters in March and April 2010.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He was afforded VA examinations in May 2010 and July 2012.  The Board finds the examination reports adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter.  The Veteran  has not identified any additional pertinent evidence that remains outstanding.  VA's duty to assist is met. 

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38. C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of:  (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the current disability and the disease or injury in service.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran's STRs are silent for complaints, treatment, or diagnosis related to his right hip.  Furthermore, private medical records from separation from service in 2001 to May 2010 do not indicate a symptom, evaluation, or diagnosis of a hip condition.  On May 2010 VA examination, the Veteran complained of right hip pain that occurred progressively over the last five to ten years.  He denied paresthesias and explained that the pain is exacerbated by walking.  He reported that he had not seen a physician for his right hip at any time in the past.  Objective examination of the right leg was unremarkable.  There was no gross deformity, configuration, muscle tenderness, or atrophy.  Neuromuscular status was intact.  Examination of the hip found no focalized tenderness or crepitus.  Flexion was from 0 to 120 degrees, extension was 0 to 25 degrees, abduction was 0 to 20 degrees, adduction was 0 to 30 degrees, internal rotation was 0 to 50 degrees, and external rotation was 0 to 35 degrees.  X-rays of both hips were negative.  The impression was right hip pain.     

The Veteran sought physical therapy at the end of June 2010 for what he believed to be a pinched nerve near his right hip area.  The assessment was right low back, buttock, and hip pain.  There were no radicular signs; it was noted that he may have disk involvement and significant myalgic pains around the hip and buttock.  A July 2010 addendum notes that the Veteran had a positive response to his first physical therapy treatment and did not plan to return for additional treatment.

The initial threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that the Veteran currently has (or during the pendency of the claim has had) the disability for which service connection is sought.  He seeks service connection for a right hip disability, to include as secondary to a service-connected right foot disability.  Specifically, he asserts that he began to have progressive right hip pain between 2000 and 2005.  See May 2010 VA examination report.  Although he is competent to report lay-observable symptoms such as pain, whether or not there is underlying pathology for the symptoms constituting a compensable disability is a medical question beyond the capability of his own lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Consequently, the Board finds that his assertion that he has a right hip disability is not probative evidence. 

The record does not show that the Veteran has (or during the pendency of the instant claim has had) a right hip disability.  Significantly, May 2010 hip x-rays were negative; and on examination the assessment with respect to the hip was pain (with no finding of underlying pathology).  Pain alone, without a diagnosed or identifiable underlying malady or condition, is not in and of itself a compensable disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The Veteran has not submitted any competent evidence showing he has a right hip disability, and does not point to any occasion when a right hip disability was diagnosed (or underlying pathology for the hip pain was identified).  In the absence of proof of a current right hip disability there is no valid claim of service connection for such disability, on either a direct or a secondary service connection theory of entitlement.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999).

The Veteran is advised that a future diagnosis of a right hip disability may be a basis for reopening this claim.  


ORDER

Service connection for a right hip disability, to include as secondary to a service-connected right foot disability, is denied.


REMAND

The Veteran also seeks service connection for right knee and lumbar spine disabilities.  He believes such disabilities are secondary to his service-connected right foot disability.  See August 2012 VA Form 9.  May 2010 and July 2012 VA examination reports reflect an impression of right knee pain with bilateral degenerative changes in both knees and mild degenerative changes in the lumbar spine.  The examiners provided nexus opinions as to causation, but did not address aggravation.  As the May 2010 and July 2012 VA examination reports do not sufficiently address whether the claimed right knee and lumbar spine disabilities were aggravated by the Veteran's service-connected right foot disability, a remand for an addendum advisory medical opinion is necessary.     

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should arrange for the record (to include this remand) to be forwarded to an orthopedist for review and an addendum medical opinion.  The consulting provider should review the claims file, specifically including the May 2010 and July 2012 VA examination reports, and provide an opinion that responds to the following:
Is it at least as likely as not (a 50% or greater probability) that the Veteran's right knee and lumbar spine disabilities were aggravated (permanently increased in severity beyond natural progression) by his service-connected right foot disability?  If the opinion is that the service-connected foot disability aggravated the lumbar spine and right knee disabilities, the examiner should quantify, so far as possible, the degree of disability that has resulted  from such aggravation.

The examiner must explain the rationale for the opinion.  

2. Thereafter, the AOJ should review the record and readjudicate the remaining claims.  If either remains denied the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative the opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


